               Case 1:19-cv-00158-SAB Document 16 Filed 04/08/20 Page 1 of 2



 1
 2
 3
 4
 5                      UNITED STATES DISTRICT COURT
 6                             DISTRICT OF IDAHO
 7                                    AT BOISE
 8
 9 MATTHEW A. SMITH,                                No. 1:19-cv-00158-SAB
10        Plaintiff,
11        v.                                        ORDER DENYING MOTION TO
12 STINKER STATIONS, INC.,                          STAY CASE; CLOSING FILE
13        Defendant.
14
15        Plaintiff filed this instant action on April 26, 2019. ECF No. 2. He is
16 representing himself in this matter and Defendant has not been served.
17 Pursuant to Plaintiff’s request, this case has been stayed two times. ECF
18 Nos. 9, 14. In granting the second stay, Plaintiff was instructed that he must
19 prosecute this action or face dismissal without prejudice. ECF No. 14.
20 Plaintiff has failed to take any steps to prosecute this action. Instead, he asks
21 the Court to again stay this case. ECF No. 15. The interests of justice are
22 better served by dismissing this action without prejudice. Plaintiff can then
23 refile his Complaint when he is in a position to fully present his case.
24 //
25 //
26 //
27 //
28 //
        ORDER DENYING MOTION TO STAY CASE; CLOSING FILE ~ 1
           Case 1:19-cv-00158-SAB Document 16 Filed 04/08/20 Page 2 of 2



1        Accordingly, IT IS HEREBY ORDERED:
2        1. Plaintiff’s Motion to Stay Case, ECF No. 15, is DENIED.
3        2. Plaintiff’s Complaint, ECF No. 2, is DISMISSED, without
4           prejudice.
5        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
6 forward copies to Plaintiff, and close the file.
7        DATED this 8th day of April 2020.
8
9
10
11
12
                                   Stanley A. Bastian
13
                                United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER DENYING MOTION TO STAY CASE; CLOSING FILE ~ 2
